Citation Nr: 1737035	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  16-02 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

A. Barner, Counsel


INTRODUCTION

The Veteran served on active duty from June 5, 1957 to July 26, 1957.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from July 2013 and November 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Guaynabo, Puerto Rico.

The Board has recharacterized the issue of entitlement to service connection for a nervous condition as entitlement to service connection for an acquired psychiatric disability, where the record reflects that the Veteran has varying diagnoses, to include major depressive disorder and a history of schizophrenia.  See Clemmons v. Shinseki, 23 Vet. App. 1, 5-6 (2009), the scope of a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's DD Form 214 shows that he was separated from service in July 1957, following one month and 22 days of service, according to Para.6 AR 635-40A, SPN 278.  A discharge due to physical disability would likely be under AR 635-40 (Physical Evaluation for Retention, Retirement, or Separation), which provides for discharge of enlisted personnel who are not fit for retention by reason of physical disability that was not incurred or aggravated during any period in which the member was entitled to basic pay.  AR 635-40.  Unfortunately, this is the only service record that is associated with the file, and September 2012 PIES response indicated that the Veteran's service records are fire-related, and thus unavailable.  Given the missing service treatment records, VA has a heightened duty to assist the Veteran in development of his claim.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

In May 2013 the Veteran was notified that his records were fire-related and requested to return NA Form 13055 identifying a month and year of treatment in order for a National Archives and Records Administration (NARA) search to be conducted.  The Board notes that in the current claim, where the Veteran served one month and 22 days, in June and July 1957, it should be possible to conduct a search based on the information of record.  In addition, the Veteran replied in June 2013 identifying records were at Rodriguez Hospital, Fort Brooke, Puerto Rico.

In July 2013 the Veteran was again provided notice that his service treatment records could not be located, and that he could provide copies of the same, or any information or evidence.  The Veteran should be advised that he may submit alternative evidentiary materials.  This evidence may be statements from service medical personnel, buddy statements, employment physical examinations, insurance examinations, pharmacy prescription records, letters written during service, etc.  The Veteran should be informed of these alternate documents and be given an opportunity to more fully develop his case.

In August 2013, a private provider, Dr. N. Ortiz Valentín, opined that it was more probable than not that the Veteran's nervous condition was service connected due to the pressures of basic training.  She reasoned that the Veteran reported difficulties managing daily duties at basic training, and inability to tolerate rude behavior of superiors, such that he exhibited stress and aggression, which caused him to be admitted to a psychiatric institution.  She also indicated that the Veteran had a history of schizophrenia.

An April 2014 VA examiner diagnosed the Veteran as having major depressive disorder.  At the examination, the Veteran reported that he was treated for a nervous condition during service at Fort Brooke.  The Veteran also indicated that he sought private treatment in approximately 1977 or 1978 with Dr. N. Rodriguez Nieves in Bayamon, Puerto Rico; however, he also reported that the doctor had died several years earlier.  A report of contact from April 2013 indicates that Dr. Rodriguez (Nieves), stated he had given records directly to the Veteran in an attempt to comply with HIPPA.  

In sum, it appears that there are outstanding treatment records from Rodriguez Hospital in Fort Brooke, and from a private provider Dr. Rodriguez Nieves.  In light of the heightened duty to assist the Veteran, the Board will remand for further development.  

The Board also notes that the issue of entitlement to a TDIU is inextricably intertwined with the service connection claim being remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran a letter requesting he provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records, to include any records from the hospital in Fort Brooke, and any records he was given directly from Dr. Rodriguez Nieves.

Advise the Veteran that he may submit additional evidence, including statements from service medical personnel, buddy statements, employment physical examinations, insurance examinations, pharmacy prescription records, letters written during service, etc.  Document, in writing, all development undertaken.  

2.  Undertake appropriate action to locate any outstanding service clinical or hospital records concerning the Veteran's reported treatment for nervous condition in Rodriguez Hospital, Fort Brooke, Puerto Rico.  Efforts should include, but need not be limited to, seeking additional clarification from the Veteran, and inquiry to the National Personnel Records Center (NPRC) and the National Archives in an attempt to retrieve any available records or to confirm their loss or destruction.

3.  Then, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any acquired psychiatric disorder.  Any and all studies and tests deemed necessary by the examiner should be performed.

Copies of all pertinent records in the Veteran's electronic claims file (ECF), or in the alternative, access to the ECF, must be made available to the examiner for review.  The examiner is requested to review all pertinent records associated with the ECF, including the Veteran's service treatment records, post-service medical records, and lay statements.  The examiner should specifically consider the August 2013 private opinion by Dr. N. Ortiz Valentín.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should so state with a fully reasoned explanation.

The examiner must opine as to whether it is at least as likely as not (50 percent or more) that any current acquired psychiatric disability manifested in service or within one year thereafter.  In rendering this opinion, the examiner should address the Veteran's reported history of schizophrenia, and reported stress and aggression in service. 

The examiner must also opine whether it is at least as likely as not any current acquired psychiatric disability is otherwise etiologically related to the Veteran's service, and reported stress and aggression in service.

A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  Notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of his claim.  He must be notified that the consequences for failure to report for a VA examination without good cause may include denial of the claim.

5.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




